FEARNOW, Judge
(dissenting):
I agree that the decision of the Court of Military Appeals in United States v. Kossman, 38 M.J. 258 (CMA 1993), has reinstituted the “reasonable diligence” standard of United States v. Tibbs, 15 USCMA 350, 35 CMR 322, for purposes of testing compliance with the Article 10 UCMJ speedy trial requirement. However, I believe that Koss*527man also provides new guidance on the scope of criteria that should be considered in determining whether the “reasonable diligence” test has been satisfied and that these factors were not considered by the military judge in reaching her decision. Furthermore, the record here is so devoid of competent evidence that it cannot be said that the findings of the military judge are “fairly supported by the record” which is the test a reviewing court must apply. United States v. Middleton, 10 M.J. 123 (CMA 1981).
As pointed out by Judge Cox in Kossman, “[T]he logistical challenge of a world-wide system that is constantly expanding, contracting or moving can at times be daunting.” Further “[e]ven ordinary judicial impediments, such as crowded dockets, unavailability of judges, and attorney caseloads, must be realistically balanced.” United States v. Kossman, supra at 261. These circumstances are in addition to the operational requirements that are always a factor in scheduling a trial in the context of a military service. In the case at bar, the military judge could have taken judicial notice of the following facts that relate to this issue:
a. The SCM convening authority and most of the witnesses were located in the Washington, D.C. area;
b. The GCM convening authority, SJA and trial counsel were located on Governors Island, N.Y.;
c. The defense counsel was stationed at the Navy Legal Services Office (NLSO) in Norfolk, Va.;
d. The accused was confined first in Philadelphia, Pa., and later at Quantico, Va.;
e. The Article 32 investigating officer was assigned to the Coast Guard Yard in Baltimore, Md., where the Article 32 investigation was conducted; and
f. The trial itself was held in Washington, D.C.
These factors are not unusual for a Coast Guard court-martial. Nevertheless, they do reflect a trial system that at least from trial to trial is “constantly expanding, contracting, or moving.” These circumstances also tend to make the “ordinary impediments” of crowded dockets and attorney caseloads even more vexing due to the need to schedule participants that are geographically separated and in many cases outside the line of command of the convening authority and SJA.
I do not advocate here that the logistical difficulties present in many trials should serve as a standing excuse for poor or inattentive case management. I believe, however, that Kossman and Tibbs not only allow for, but require, the recognition of these circumstances where they exist. They should have been considered in this case when addressing the question of whether the Government had acted with “reasonable diligence” in bringing the case to trial. As an example, information relevant to this issue would include: how much time elapsed between the SJA’s requesting the assignment of a defense counsel and one actually being detailed; the time required to locate and assign a qualified and available Article 32 investigating officer; and how many other cases the SJA’s office had on its docket during this period. This type of evidence, if available, may more accurately portray the steps being taken on this case during periods that the “meager” information presented at trial currently makes noteworthy only for the lack of any activity.
Here, just as Judge Gierke found to be the case in his dissent in United States v. Nix, 40 M.J. 6 (CMA 1994), what we find is “the defense made an offer of proof; the prosecution disputed the defense’s offer of proof; and the military judge made purported findings of fact with no evidence in the record.” 40 M.J. at 8. Under these circumstances, I believe further proceedings for the purpose of resolving this collateral issue are appropriate. Under similar circumstances in United States v. Queen, 26 M.J. 136 (CMA 1988), a DuBay hearing (see United States v. DuBay, 17 USCMA 147, 149 n. 2, 37 CMR 411, 413 n. 2 (1967)) was ordered to take further evidence relating to the defense motion to suppress a confession. In addressing the sufficiency of the evidence before it, the Court stated:
We prefer, however, not to decide this case on inferences from the record, when re*528mand to the trial court for receipt of testimony ... offers a means to clarify the ambiguities in the record.
26 M.J. at 142. See also United States v. Jeter, 35 M.J. 442 (CMA1992); United States v. Lucy, 6 M.J. 265 (CMA1979); and United States v. Taylor, 3 M.J. 947 (NCMR1977).
In the recently decided case of United States v. Kosek, 41 M.J. 60 (CMA1994), the Court of Military Appeals granted review of a CMR decision rendered in response to a Government appeal under Article 62, UCMJ, 10 USC § 862. At trial, the military judge had granted the defense motion to suppress evidence. The Court of Military Review then reversed the decision of the military judge. The Court of Military Appeals then went beyond merely ordering a DuBay hearing for the taking of additional evidence. It instead set aside the decision of the Court of Military Review and the ruling of the military judge on the grounds that “the military judge’s rulings were ambiguous or incomplete.” 41 M.J. at 64. The appropriate remedy was determined to be a remand to the trial court for reconsideration with the additional guidance that the reconsideration “may include opportunity for the parties to present additional evidence and argument.” 41 M.J. at 66.
I join with Judge Bridgman’s view that the military judge’s ruling in the case before us is inconsistent (ambiguous) in that it infers from the loss of two working days related to the transmission of the Article 32 report by regular mail, that three previous periods of from 3 to 4 weeks each, resulted from the Government’s negligent attitude. AE XII at 5. The inference drawn is without any evidentiary basis and in my opinion is inconsistent with the predicate fact. The Article 32 investigation, including mailing of the report by regular mail, was completed in an expedient manner in that only 7 days elapsed from the start of the investigation to the convening authority receiving the report. It therefore does not support an inference of a “negligent attitude.” The ruling is also incomplete in that it does not address the factors set forth in Kossman as discussed above.
Based on the foregoing, I would at a minimum order a DuBay hearing in this case for the receipt of additional evidence. However, I believe the more efficient course to be that followed in Kosek, supra, and recommended by Judge Bridgman here: to set aside the ruling of the military judge and return the record of trial for further consideration including opportunity for the parties to present evidence and argument.
APPENDIX
The judge found the following chronology of events:
10 December 1993
1420: DC3 Laminman escorted by Coast Guard Intelligence (CGI) to interview with Bolling AFB Security Police, later: DC3 Laminman being interviewed at CGI’s Washington Field Office, after normal working hours.
2230: DC3 Laminman escorted by CGI to interview with Prince Georges County Fire Department.
11 December 1993 early AM: DC3 Laminman arrested by Prince Georges County, charged and held on $10,000 bail.
13 December 1993 Prince Georges County released DC3 Laminman. CGI transported DC3 Laminman to National Naval Medical Center (NNMC), Bethesda, MD, for psychiatric evaluation.
15 December 1993 DC3 Laminman released from NNMC and placed in pretrial confinement.
10 January 1994 Charges preferred against DC3 Laminman.
11 January 1994 Summary Court-Martial Convening Authority received Charges.
21 January 1994 LT Grunawalt detailed as Defense Counsel (DC).
3 February 1994 CDR Vallone appointed as Investigating Officer (IO) to conduct Article 32 Investigation on 15 February.
8 February 1994 Article 32 Investigation re-scheduled for 8 March because DC unavailable on 15 February.
15 February 1994 Written defense request, dated 9 February, for delay of Article 32 Investigation from 15 February to 1 March reaches Convening Authority.
*52917 February 1994 Convening Authority approves delay from 15 February to 8 March, stating that whole period is ex-cludable under R.C.M. 707.
8 March 1994 Article 32 Investigation held.
9 March 1994 10 completes his report.
15 March 1994 Convening Authority receives IO’s report.
22 March 1994 Article 34 advice to Convening Authority.
7 April 1994 DC submits written demand for speedy trial
8 April 1994 Charges referred to General Court-Martial.
11 April 1994 Docket request submitted and R.C.M. 802 conference held; Government requests trial on 25 April 1994. Trial is scheduled accordingly. Motion deadline established as close of business on 18 April 1994, which is one day less than that established by the Rules of Court (Coast Guard Military Justice Manual, Enclosure 18, Rule 9).
18 April 1994 Defense serves two suppression motions on Government.
21 April 1994 Defense serves Motion to Dismiss on Government.
25 April 1994 Trial began.